Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-9 and 11 are rejected under 35 U.S.C. 103 as being anticipated unpatentable over Taylor (US 2,400,444) in view of Herve (US 9,151,318).  Taylor discloses a fastener system comprising a screw and locking thumb nut (first column, lines 3-4).  The thumb nut comprises: an elongated thumb nut base (1) comprising a metal material (2); a lock plate (5) secured to a distal side of the base comprising a softer non-metal material; an aperture (6) defined through the base and lock plate receives the screw to provide a thread lock (second column, paragraph beginning line 17); and lock plate is secured to the base with a mechanical fastener that extends through the lock plate (at 3) into the base.  The “removable” or “replaceable” lock plate is a recitation of intended use of which Taylor would be capable of.  See MPEP 2114.   The dimensions of the base are shown to be longer in a length dimension by at least twice that in a width direction and with a height same as a width.  There are flat surfaces at both proximal and distal ends of the aperture.  And, the screw is read as a thumb screw with its head read as thumb wheel since there are no structural limitation to the screw or thumb wheel.

Taylor in view of Herve does not disclose base and lock plate being a rectangular shape.  At the time the invention was made, it would have been an obvious of design for one of ordinary skill in the art to both the base and lock plate of modified Taylor in a rectangular shape because there is nothing critical to the shape and the rectangular shapes are simply other shapes which will provide the same predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Herve as applied to claim 1 above, and further in view of Kerr (US 6,071,052).  Kerr teaches nylon as a common material for a lock plate (top of column 2).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to have nylon as the material of the lock plate in modified each of Taylor as disclosed is Kerr because Kerr teaches the nylon as a well known material for uses as a lock plate.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Herve as applied to claims 1 above, and further in view of Sargent.  Modified Taylor does not disclose the base having a cylindrical extension from a proximal side.  Sargent discloses a thumb nut similar to Taylor including an elongated base (10) and lock plate (20) but, Sargent further discloses the base to include a cylindrical extension (11) from a proximal side.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the proximal side of the base of modified Taylor .


Allowable Subject Matter
Claims 12-16 and 21-26 are allowable.


Response to Remarks
The replacement drawings have been approved to overcome the drawing objection.

Most of the rejection over the prior art have been overcome as a result of the amendment.  Except for original claim 3 (now amended claim 1) was rejection over Taylor in view of Herve and was not addressed by the remarks.  

Applicant argues that Taylor does not disclose threaded fasteners but instead discloses rivets.  Herve makes up the deficiencies of Taylor with the teaching the screws as alternatives for rivets.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner




/FLEMMING SAETHER/Primary Examiner, Art Unit 3677